September 20, 1963


Mr.,Ward W. Markley            Opinion Number C-145
County Attorney
Jasper County                  Rer Whether a pre-existing road
Jasper, Texas                      district can call a bond
                                   election, due to the fact
                                   thatthe newly created road
                                   district has never func-
Dear Mr. Markley:                  tioned.

          you state in your letter re'questing an opinion of
 this 'office that Jasper County Road District No. 8, of Jas-
"perdounty~, Texas, was created by a special act of the Leg-
 islature, such act being Acts 1961, 57th Legislature, Regu-
 lar Session,~Chapter 155, page 282. you further state that
 no action has ever been take,nby the Commissioners' Court in
,connection with said Road 'District No. 0. you have asked the
 following questions:

          "(1) Can a pre-existing Road District call a
          Bond Election, due to the ,fact that~ the newly
        ',created, Road District 8 has never functioned
          whatsoever?

         "(2) Is it necessary that Road District 8 be
         dissolved by Act of Legislature'before any
         pre-existing Road Districts can be effective
         with future bond elections?"

          Se&ion   52 of Article III of the Constitution of Texas
&units   to the Legislature all questions relating to ~the crea-
tion, size and boundaries of defined road districts.     It is
with~in the powers of the Legi'slature to create'and to abolish
such districts.    Louisiana Rv. and Nav. Co. v. State; 2% S-W.
462 (Tex.Civ.App.lg27, affirmed in 7 S.W.2d 71 Comm.App.1928).




                                -706-
Mr. Ward W. Markley, page 2 (C-145)



         In the aforementioned Act, which created Jasper
County Road District No. 8, the following language is
found in Section 6:

                 Any
         II
              .   .   road district included within
                      .


         said Road Distri+ No. 8 which has no out-
         standing bonds is hereby abolished, and any
         road districtso   included which now has out-
         standing bonds.shall become automatically
         abolished,when all of said outstanding bonds
         have been paid and discharged, or have been
         refunded by Road District No. 8, either or
         both."

         The above, quoted language clearly shows.that the
intent of the Legislature in ~creating Jasper County Road
District No. 8 was tom abolish',a.llpre-existing districts with-
in Road District,No. 0,which had no outstanding indebtedness
and to abolish all other pre-existing districts within Road
District No. 0 at such time  as, the outstanding indebtedness of
such districts as of May 15, 19.61,(,theeffective date of the
Act), was paid and discharged, or refunded by Road District
No. 8.

         Therefore, in answer to your first question, it is
the opinion of this office that no pre-existing'road district
within Jasper County Road District No. 0 can legally call a
bond election.

         In answer to your se~cond question, it. is the opinion
of this office that any pre-existing road district within
Road District No. 0, which had no outstanding indebtedness
on May 15, 1961, or which did have outstanding indebtedness
on that date but has since paid s,ame off, has been abolished
and can not legally call a bond election. As to pre-existing
districts which presently have outstanding indebtedness, it
is the opinion of this office that they may not legally call
bond elections so long as Acts 1961, 57th Legislature, Regu-
lar Session, Chapter 155, page 282, remains in effect.




                              -707-
Mr. Ward W. Markley, page 3 (c-145)


               Trusting thqt   the above fully answers your ques-
tions,    we    are



                                        Very truly yours,

                                        WAGGONER CARR




RTL-s

APPROVED:
OPINION COMMITTEE

.W. V. Geppert, Chairman

Malcolm Quick
J. S. Bracewell
James M. Strock
Edward R. Moffett

APPROVED FOR TRE ATTORNEY GENERAL
By: Stanton Stone




                                     -708-